Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2022 has been entered.

DETAILED ACTION
The Amendment filed May 26, 2022 in response to the Office Action of April 25, 2022 is acknowledged and has been entered. 
Claims 18 and 22 have been amended. 
Claim 19 has been cancelled.
Claims 18, and 20-33 are currently being examined. 

NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 recites “wherein the antigen expressed on the effector T cell is CD3, the antigen expressed on the cancer cell is CD20”. However, claims 20 and 21, which depend on claim 18, recite “wherein the antigen expressed on the cancer cell is selected from the group consisting of CD19, CD20, CD22….., and CD90 (claim 20); “wherein the antigen expressed on the cancer cell is selected from the group consisting of carbonic anhydrase IX, alpha-fetoprotein,…., and cMET, and the antigen expressed on the effector T cell is selected from the group consisting of ADAM17, CD2, ….. or SLC44A2 (claim 21). Thus claims 20 and 21 are broader in scope than claim 18 as currently claimed. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18, and 20-33 is/are rejected under 35 U.S.C. 103 as being anticipated by Dominguez (Dominguez et al., Vaccine, 28, 1383-1390, Publication Date: 2009-11-18), and further in view of Smith (Smith et al, WO 2014/047231 A1, Publication Date: 2014-03-27), and Chen (Chen et al., Cellular Immunology, 287 (2014), 91-99, Publication Date: 2014-01-13). 
Dominguez teaches anti-RNEU and anti-CD40 antibodies are connected by a biodegradable nanoparticles (PLA) for the treatment of tumor.

    PNG
    media_image1.png
    447
    922
    media_image1.png
    Greyscale

Dominguez teaches the method of making nanoparticle-2 antibody conjugates:
Biodegradable polylactic acid (PLA) nanoparticles with surface carboxyl groups (PLA-COOH) were washed in 25mM MES (N-morpholino ethane sulfonic acid) buffer, pH 6. Washed nanoparticles (10 mg) were mixed with 1mg of antibody in 25mM MES buffer, pH 6. Nanoparticles and antibodies were incubated overnight at 4⁰C. After incubation, nanoparticles were washed three times with PBS by centrifugation to remove excess of antibody. Possible free carboxyl groups were blocked with 1% bovine serum albumin (BSA). After blocking, conjugated nanoparticles were washed with PBS and resuspended in 1mL of PBS-Triton-0.01% and stored at 4⁰C. (page 1384, 2.2). This is the first time that a nanoparticle conjugated with multiple antibodies to modulate the tumor microenvironment and activate antitumor responses has been generated (page1389, col. 2, para. 2).
Dominguez teaches that CD40 is expressed by CD8+ T cells and plays a key role in the activation of memory cytotoxic T lymphocyte. And CD40 is a key molecule in the instructive activity of T-helper cells (pages 1383-1384 bridging paragraph).
Dominguez teaches that anti-neu/anti-CD40-NP retained their ability to recognize tumor cells and activated DCs (page 1385, § 3.2. Generation of anti-CD40/anti-neu-nanoparticles).
Dominguez teaches that anti-neu/anti-CD40-NP induces the formation of conjugates between tumor cells and DC. As shown in Fig. 3, the combination of anti-neu-NPs + anti-CD40-NPs did not form conjugates between tumors and DCs (Fig. 3A). In contrast, the addition of anti-neu/anti-CD40-NPs brought to proximity TUBO cells (green) and DCs (red) inducing the formation of conjugates between these cells (Fig. 3B–D). These results support the hypothesis that with the use of anti-neu/anti-CD40-NPs, the anti-CD40 mAb could be anchored at the tumor site retaining for longer periods of time APCs within the tumor microenvironment resulting in the induction of an antitumor response (page 1385, § 3.3. Anti-neu/anti-CD40-NP induces the formation of conjugates between tumor cells and DC).
Dominguez teaches that the anti-neu/anti-CD40-NP conjugate has strong anti-tumor activity in mouse model (Balb/c mice implanted with TUBO cells, Figs. 4 and 5). No antitumor effect was observed in animals treated with anti-neu-NP, antiCD40-NP or the combination of anti0neu-NP plus anti-CD40-NP (page1386, col.1, para. 1).
Dominguez teaches that the antitumor response is depended on the activation of APCs and T-cell response (page 1386, col. 2, para. 1).
Dominguez teaches that compared to traditional bispecific antibodies, the advantage of using a nanoparticle is that other ligands or antibodies could be conjugated onto the nanoparticle (page 1389, col. 2, para. 2).
Dominguez teaches that the bispecific antibody-nanoparticle conjugate can be delivered specifically targeting the tumor and also induce immune responses (Discussion).
Dominguez teaches although we have only tested the biodegradable polylactic acid (PLA) nanoparticles there are other biodegradable nanoparticles such as poly(lactic-co-glycolic acid) (PLGA) nanoparticles that can be used in vivo (page 1389, col. 2)
Dominguez does not teach/produce a CD3/CD20 biodegradable nanoparticles conjugate, or explicitly teaches using carboxyl groups of the nanoparticle surface and the amino groups of the antibody moieties.
Smith teaches that CD3 is a homodimeric or heterodimeric antigen expressed on T cells in association with the T cell receptor complex and is required for T cell activation. See [0002].
Smith teaches that bispecific antibodies that are capable of binding CD3 and a target antigen have been proposed for therapeutic uses involving targeting T cell immune responses to tissues and cells expressing the target antigen. See [0002].
Smith teaches that CD20 is a non-glycosylated phosphoprotein expressed on the cell membranes of mature B cells. CD20 is considered a B cell tumor-associated antigen because it is expressed by more than 95% of B-cell non-Hodgkin lymphomas (NHLs) and other B-cell malignancies, but it is absent on precursor B-cells, dendritic cells and plasma cells. Methods for treating cancer by targeting CD20 are known in the art. See [0003].
Smith teaches bispecific antigen-binding molecules that bind both CD3 and a target antigen (such as CD20) would be useful therapeutic settings, in which specific targeting and T cell-mediated in killing of cells that express the target antigen is desired. See [0004].
Smith teaches anti-CD3 antibody are useful for targeting T cells expressing CD3 and for stimulating T cell activation. The anti-CD3 antibody may be included as part of a bispecific antibody that direct CD3-mediated T cell activation to specific cell type such as tumor cells. See [0005].
Smith teaches specifically about bispecific antigen-binding molecules comprise a first antigen-binding domain that specifically binds human CD3, and a second antigen-binding domain that specifically binds CD20. The simultaneous binding of CD20 on a tumor cell and CD3 on a T-cell facilitates directed killing (cell lysis) of the targeted tumor cell by the activated T-cell. The anti-CD3/anti-CD20 bispecific molecules of the invention are therefore useful, inter alia, for treating diseases and disorders related to or caused by CD20-expressing tumors. See [0034-0058], [0099], claim 22.
Smith teaches that an antibody or fragment thereof can be functionally linked (e.g., by chemical coupling, genetic fusion, noncovalent association or otherwise) to one or more other molecular entities, such as another antibody or antibody fragment to produce a bi-specific or a multispecific antibody with a second binding specificity. See [0092].
Smith teaches that the antibodies of the invention can be monospecific as well as bispecific or multispecific that can be linked to other molecules by various methods, such as chemical coupling or non-covalent associations.  See, e.g., paragraphs [0092]-[0093] and claims 1-17.
Smith teaches that the first antigen-binding domain and the second antigen-binding domain may be directly or indirectly connected to one another to form a bispecific antigen-binding molecule. See [0101].
Smith teaches that the mechanism of action by which the bispecific antigen-binding molecule include killing of the cells expressing CD20 in the presence of effector cells. See [0156].
Smith teaches the method of generating bispecific antibody that bind CD3 and CD20. See Example 7.
Smith teaches the CD20xCD3 bispecific antibodies induce T-cell mediated cytotoxicity on tumor cells. See Examples 11 and 15.
Smith teaches that CD20xCD3 bispecific antibody can be used to treat B cell cancer, e.g. follicular lymphoma, B cell chronic lymphocytic leukemia, B cell lymphoblastic lymphoma, Hodgkin lymphoma, Non-Hodgkin lymphoma, diffuse large B cell lymphoma, marginal zone lymphoma, Mantle cell lymphoma, hairy cell leukemia and Burkitt lymphoma. See claims 45-47.
Chen teaches that nanoparticles (NPs) are defined as particulate dispersions or solid particles with a size in the range of 10–1000 nm and have shown great potential in various biomedical applications. See page 92, col. 1, para. 2.
Chen teaches that among the nanoparticulate carriers, poly(lactic-co-glycolic acid) (PLGA) is one of the most successfully developed biodegradable polymers whose hydrolysis releases two metabolite monomers, lactic acid and glycolic acid, which are endogenous and readily metabolized by the body via the Krebs cycle. Thus, a minimal systemic toxicity is associated with the use of PLGA for drug delivery or biomaterial applications. PLGA based NP presents many advantages for delivery of drugs, proteins, peptides or nucleic acids by protecting them from degradation and enhancing their stability. Another major advantage of PLGA over other polymers is that PLGA is approved by the US FDA and European Medicine Agency (EMA) in various drug delivery systems in humans, leading PLGA-based NP in a good position for clinical trials. See page 92, col. 1, para. 2.
Chen teaches method of preparation of antibody-loaded PLGA-NP. Briefly, 50 mg of the PLGA was dissolved in 500 µl of acetone and 750 µl of DCM. The polymer solution was added to 10 ml of an aqueous solution containing 3% (w/v) PVA as a stabilizer. The mixture was emulsified for 20 s with a sonicator operated at 70 W. The formed o/w emulsion was poured into 50 ml of a PVA aqueous solution (0.25%, w/v) and magnetically stirred for 24 h at room temperature to completely extract/evaporate the organic solvent and harden the particles. The produced nanoparticles were collected by centrifugation at 11,000 rpm (Optima™ L-100 XP ultracentrifuge, Beckman coulter), washed three times with deionized water and freeze-dried. For the covalent attachment of anti-OX40 antibody onto the nanoparticle surface, 4.5 µg of EDC (1-ethyl-3-(3-dimethylaminopropyl) carbodiimide hydrochloride, sulfo-NHS (sulfosuccinimidyl ester), was added to a 360 µl mixture of 400 µg nanoparticles and 400 µg mAb. The reaction mixture was stirred gently for 2 h at room temperature. Excess linking reagent and soluble byproducts were separated by centrifugation at 13,200 rpm for 10 min, and the sediment was washed three times with 1 ml PBS (pH 7.4). Finally, the antibody-loaded nanoparticles were redispersed in 100 µl of PBS and protein content determined by Bradford assay. See page 92, § 2.2 Preparation and Characterization of anti-OX40 antibody-loaded PLGA-NP.
Chen teaches that nanoparticles were prepared from a PLGA polymer containing free carboxylic end groups (on the surface of the nanoparticle as shown in Fig. 1D). To generate anti-OX40-PLGA-NP, the EDC and NHS activation method was used to covalently link amine groups of antibody to the carboxylic group of PLGA-NP. The encapsulation efficacy was 65.8 ± 5.6%. A high loading efficiency (~25%) was also achieved (248 ± 16.3 µg antibody in per mg polymers of nanoparticles. See Fig. 1D and page 94, § 3.1. Characterization of PLGA nanoparticles.
Chen teaches that NPs demonstrated a sustained release of the conjugated antibody, with approximately 55% cumulative antibody in 20 days. See Fig. 2B.
Chen teaches that PLGA-OX40 antibody conjugate shows good therapeutic activity. See § Results: 3.3-3.6. 
Chen teaches that PLGA-based nanoparticle formulation can provide efficient delivery for possibly other potential antibodies or proteins for cancer immunotherapy. See page 98, § 5. Conclusions.
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the teachings of Dominguez and to add teaching of Smith, Chen, to generate a CD3/CD20 – PLGA biodegradable nanoparticle conjugate using carboxyl groups of the nanoparticle surface and the amino groups of the antibody moieties. The skilled artisan would have expected success in substituting CD3/CD20, taught by Dominguez, for the RNEU/CD40 cancer treatment because Dominguez teaches that multiple antibody-nanoparticle conjugates are useful for treating cancer and have advantages compared to traditional bispecific antibodies. Smith teaches the CD3/CD20 bispecific antigen-binding molecules are useful in treating various cancers. Chen teaches PLGA is one of the best biodegradable nanoparticles for protein/peptide conjugates and FDA-approved. Chen further teach the method of making PLGA-nanoparticle antibody conjugate using carboxyl groups of the nanoparticle surface and the amino groups of the antibody moieties with EDC and advantage of using the PLGA-NP platform for antibody application. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that the CD3/CD20 - PLGA nanoparticle conjugate: a bispecific antigen-binding molecule the first antigen-binding domain specifically binds a first antigen (e.g., CD3), and the second antigen-binding domain specifically binds a second, distinct antigen (e.g., CD20), would still have therapeutic effectiveness, e.g. killing of the cells expressing CD20 in the presence of effector cells, as taught by Smith. The motivation would have been to expand the options of cancer treatment, and to develop a new CD3/CD20 conjugate platform with more flexibility, as recognized by Dominguez.

Response to Arguments
For the rejection of claims 18, and 20-33 under 35 U.S.C. 103 over Dominguez and further in view of Smith and Mahaoatro, Applicant argues that:

    PNG
    media_image2.png
    684
    628
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    854
    629
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    839
    632
    media_image4.png
    Greyscale

Applicant’s arguments have been considered, but have not been found persuasive. 
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In addition, as set forth in previous Office Action, Dominguez explicitly teaches that compared to traditional bispecific antibodies, the advantage of using a nanoparticle is that other ligands or antibodies could be conjugated onto the nanoparticle (page 1389, col. 2, para. 2). Dominguez also teaches that the bispecific antibody-nanoparticle conjugate can be delivered specifically targeting the tumor and also induce immune responses (Discussion). Dominguez teaches the method of making nanoparticle-2 antibody conjugates. Dominguez teaches the antibodies-NP conjugate would not be a loose mixture as argued by Applicant (the combination of anti-neu-NPs + anti-CD40-NPs did not form conjugates between tumors and DCs (Fig. 3A). In contrast, the addition of anti-neu/anti-CD40-NPs brought to proximity TUBO cells (green) and DCs (red) inducing the formation of conjugates between these cells (Fig. 3B–D)). Applicant argues that Dominguez aimed at solving different problem. However, as set forth above, Dominguez showed the bispecific antibody-NP have good therapeutic activity and properties. One ordinary skilled in the art would have motivated to apply the platform to other antibody combination to solve various problems in immunotherapy. 
Furthermore, Smith is not limited to only traditional CD3xCD20 bispecific antibodies as argued by applicant.  Smith teaches bispecific antigen-binding molecules comprise a first antigen-binding domain that specifically binds human CD3, and a second antigen-binding domain that specifically binds CD20. The anti-CD3/anti-CD20 bispecific molecules of the invention are therefore useful, inter alia, for treating diseases and disorders related to or caused by CD20-expressing tumors. Smith teaches that the antibodies of the invention can be monospecific as well as bispecific or multispecific that can be linked to other molecules by various methods, such as chemical coupling or non-covalent associations, as set forth above. Given that bispecific antigen-binding molecules that bind both CD3 and a target antigen (such as CD20) would be useful therapeutic settings, in which specific targeting and T cell-mediated in killing of cells that express the target antigen is desired, as taught by Smith, a skilled person in the art would have been motivated to develop a treating method by targeting both CD3 and CD20. Given that various NP-antibody conjugates show good therapeutic activity and properties (e.g. improved stability), as taught by Dominguez and Chen, one of ordinary skilled in the art would have recognized that nanoparticles could be used to make a bispecific antigen binding molecule, which can bind CD3 and CD20, for cancer treatment. In addition, these compounds are well known and widely used in the art, as evidenced by the references. The person of ordinary skill in the art would have known how to do make the claimed bispecific antibodies with reasonable expectation of success.
Thus, Applicant’s arguments are not found persuasive in view of new references.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 18, and 20-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10758625 B2, hereinafter Pat.625), in view of Smith (Smith et al, WO 2014/047231 A1, Publication Date: 2014-03-27), Chen (Chen et al., Cellular Immunology, 287 (2014), 91-99, Publication Date: 2014-01-13).
The Pat.625 claims teach a bispecific antibody capable of being combined with an immune cell to enhance a targeting tumor killing capability, wherein the antibody comprises a first antibody moiety that binds to an antigen expressed on an effector T cell and a second antibody moiety that binds to an antigen expressed on a target cell, wherein the first antibody moiety and the second antibody moiety are connected by a nano material which is a biodegradable nanomaterial, wherein the nanomaterial is polylactic acid-glycolic acid, the target cell is a cancer cell, and the antigen expressed on the effector T cell is CD3 (claim 1).
The Pat.625 claims teach a method for producing a bispecific antibody which comprises connecting the nanomaterial to the first antibody moiety and the second antibody moiety (claim 2).
The Pat.625 claims teach the method, which comprises the steps of: (1) preparation, collection and activation of the nanomaterial; (2) connecting the nanomaterial obtained in step (1) with a mixture of the first antibody moiety and the second antibody moiety (claim 3).
The Pat.625 claims teach the method, wherein the nano-material is polylactic acid-glycolic acid and the solvent is any one of acetone, butanone, methanol, ethanol or isopro-panol or a mixture thereof (claim 4).
The Pat.625 claims teach that the bispecific antibody can be used to treat a tumor, including liver cancer, non-small cell lung cancer, small cell lung cancer, adrenocortical carcinoma, acute (chronic B) lymphocytoma, myeloma, prostate cancer, breast cancer, esophageal cancer, gastric cancer, colorectal cancer, cervical cancer, kidney cancer, bladder cancer and lymphoma (claims 5-6).
The Pat.625 claims do not teach a specific CD3/CD20 antibody conjugate, or explicitly teach using carboxyl groups of the nanoparticle surface and the amino groups of the antibody moieties.
Smith, Chen teach as set forth above.
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the teachings of ‘625 claims  in view of the teachings of Smith and Chen, to generate a CD3/CD20 bispecific antibody with biodegradable nanoparticle, doing so would produce a multifunctional therapeutic agent that can target CD20 specific cancer cells and possess T-cell-mediated cytotoxicity, as recognized by Smith, and to use a preparation method for antibody-PLGA using carboxyl groups of the nanoparticle surface and the amino groups of the antibody moieties, taught by Chen, because the method is commonly used, does not need prior modification of antibody, and has high efficiency, as taught by Chen.

Conclusion
No claims are allowed.
All other rejections set forth in the previous Office Action are hereby withdrawn in view of the claim amendments and Applicant’s argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642